Order entered April 24, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01506-CR

                          THERON WAYNE JOHNSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82005-2011

                                            ORDER
       The Court REINSTATES the appeal.

       On April 8, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On April 23, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the April 8, 2013 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    DAVID EVANS
                                                              JUSTICE